Citation Nr: 1620251	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for urge incontinence.

2.  Entitlement to service connection for a right ankle condition with foot drop.

3.  Entitlement to service connection for migraine headaches with blackout condition ("headache disability").

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to an increased initial rating for undifferentiated somatoform disorder, rated as 30 percent disabling prior to July 11, 2014, and as 70 percent disabling thereafter.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to January 2007.  She also had four months of unverified prior active service.  Her awards include a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that the Veteran and her representative stated on the record during the June 2010 hearing, as well as in a June 2010 written statement, that she wished to withdraw the appeal as to the issues of service connection for TBI, a right ankle condition with foot drop, and urge incontinence.  However, during the course of the hearing, the Veteran and her representative argued that these conditions are related to the service-connected undifferentiated somatoform disorder, and requested a separate or higher rating based on such alleged manifestations.  Therefore, as it was evident that the Veteran still believed those conditions were related to service and was still seeking service-connected compensation for them, the Board determined that they had not truly been withdrawn and kept them on appeal.

In February 2012, the Board remanded the current issues for further evidentiary development.

In a January 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected undifferentiated somatoform disorder to 70 percent effective July 11, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with urge incontinence that is related to service.

2.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with a right ankle disability or that her right foot drop is a disability separate from her undifferentiated somatoform disorder.

3.  Resolving reasonable doubt in her favor, the Veteran's current headache disability arose during service.

4.  The preponderance of the evidence weights against a finding that the Veteran has residuals of a TBI.

5.  Resolving reasonable doubt in her favor, throughout the appeal period, the Veteran's undifferentiated somatoform disorder has been productive of occupational and social impairment with deficiencies in most areas.

6.  Resolving reasonable doubt in her favor, the Veteran's service-connected disabilities render her unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urge incontinence have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a right ankle condition with foot drop have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  Prior to July 11, 2014, the criteria for an initial rating of 70 percent, but no higher, for undifferentiated somatoform disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9421 (2015).

6.  From July 11, 2014, the criteria for an initial rating in excess of 70 percent for undifferentiated somatoform disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9421 (2015).

7.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Regarding the duty to notify, the Veteran's claim of entitlement to an increased initial rating for undifferentiated somatoform disorder arises from her disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the other claims on appeal, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in February 2007.  In February 2012, additional notice pertinent to the claim for a TDIU, which was raised by the Board in its remand that month, was provided.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's claims were last readjudicated in January 2015.

Concerning the duty to assist, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records (STRs) and personnel records, post-service treatment records, and Social Security Administration (SSA) records.  The Veteran was also provided with VA examinations in connection with her appeal.  The opinions of the 2014 VA examiners, in particular, are especially probative.  Those two examiners reviewed the Veteran's extensive medical records, examined her, and, aside from the psychiatric examiner's TDIU opinions which will be discussed in that section of the Board's decision, below, provided opinions with adequate rationales that were based on examination of the Veteran and thorough review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The various examination reports also reflect that the Veteran was given an opportunity to identify symptoms associated with her claimed conditions and, with respect to her increased rating claim, all pertinent clinical findings needed to properly assess her disability under the applicable rating criteria were provided.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ accurately noted the nature of the claims and asked the Veteran questions to clarify her contentions regarding those claims.  Moreover, pursuant to the Veteran's testimony, the Board remanded the claims for additional development, which resulted in obtention of additional examinations and medical records.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

In February 2012, the Board remanded the issues on appeal for additional development.  There has been substantial compliance with the Board's remand directives, as VA has provided the Veteran with additional relevant notice regarding her claims, has solicited information from her regarding any outstanding treatment records or supporting statements, has obtained available VA treatment records, and, as already discussed, has provided her with additional, adequate VA examinations.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 

Based on a review of the record, there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II.  Law and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board wishes to briefly explain the interconnected nature of the issues currently on appeal.  In that regard, the Veteran is currently in receipt of disability compensation for undifferentiated somatoform disorder, and is seeking a higher initial rating for that condition.  For purposes of clarity, "somatoform" is defined as "denoting physical symptoms that cannot be attributed to organic disease and appear to be of psychic origin."  See Dorland's Illustrated Medical Dictionary 1734 (32st ed. 2012).  The Veteran is also seeking service connection for several conditions which may not be separately service-connected if determined to be manifestations of her service-connected undifferentiated somatoform disorder.  See Brady v. Brown, 4 Vet. App. 203 (1993) (addressing whether a Veteran may receive separate ratings for a psychiatric disorder and physical symptoms associated with that disorder); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (citing the application, in Brady, of an "exception to the rule that all disabilities are to be rated separately").

Keeping the foregoing in mind, the Board has attempted to organize its analysis in a way that clearly explains its decision.  However, to summarize and further clarify what will be explained in detail below, it finds that the Veteran is entitled to a 70 percent disability rating for undifferentiated somatoform disorder throughout the claim period under 38 C.F.R. § 4.130, Diagnostic Code 9421 (2015), which represents the dominant aspect of that condition.  It also finds that the Veteran is entitled to a TDIU and to separate service connection for a headache disability.  However, separate service connection is not warranted for urge incontinence, a right ankle condition with foot drop, or residuals of a TBI because, to the extent those conditions have been subjectively reported during the claim period, the most probative evidence of record indicates they are entirely manifestations of the Veteran's undifferentiated somatoform disorder.

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert, 1 Vet. App. at 59. 

In cases where a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran is seeking service connection for urge incontinence, a right ankle condition with foot drop, a TBI, and a headache disability.  She has primarily asserted that those conditions are the result of a head or spine injury incurred in Iraq in November 2003, when a mortar exploded near the Bradley she was repairing, causing her to hit her helmeted head on the roof of the vehicle and briefly lose consciousness.  Although such an incident is entirely consistent with the circumstances of her confirmed combat service, the most probative evidence of record attributes the symptoms the Veteran describes, with the exception of headaches, solely to her service-connected somatoform disorder rather than to organic conditions that are related to service, including to in-service head or spine trauma.

Turning first to the issue of entitlement to service connection for a headache disability, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  The Veteran has consistently reported experiencing headaches that began during service and have continued since, and complaints of headaches are documented in her service and post-service treatment records.  Moreover, she is competent to report the onset of headaches during service and their continuance thereafter, as headaches are a simple medical condition capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  More importantly, the probative medical evidence of record suggests that, although some of the Veteran's headaches are manifestations of her service-connected undifferentiated somatoform disorder, not all of them are attributable to that condition.  In that regard, during a July 2014 VA headache examination, the examiner found that the Veteran experienced multiple types of headaches, some of which would be considered a medical condition separate from a somatic symptom disorder.  In a December 2014 addendum opinion, the same examiner noted that the Veteran's headaches did appear to be a medical condition with some basis in pathology.  Indeed, that examiner consistently distinguished the Veteran's headache disability from her other subjective complaints.  As already discussed, the Board finds the 2014 VA opinions highly probative.  In view of those opinions and the Veteran's consistent statements regarding her headaches, both during treatment and during the course of this claim, the evidence is at least in equipoise regarding whether she has headaches that began during service and are medically separate from her service-connected undifferentiated somatoform disorder.  Thus, resolving all doubt in her favor, separate service connection for a headache disability is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Turning to the remaining service connection claims, multiple medical professionals have attributed the Veteran's claimed symptoms to her somatoform disorder rather than to organic causes.  See Brady, supra.  However, the Board finds especially probative the August 2014 and December 2014 addendum opinions issued by the VA examiner who conducted the Veteran's July 2014 nonpsychiatric examinations.  In her December 2014 addendum, the examiner opined that the Veteran's undifferentiated somatoform disorder was the sole reason for the symptoms she described in many areas of her body, including her back pain, neck pain, gait disturbance, blackouts, vertigo, leg and feet symptoms, and some of her headache symptoms, as they were entirely subjective and not based on any pathology.  The examiner further opined that the rating for the Veteran's condition should be due to her psychological diagnosis only, as that was the sole basis for her symptoms.  She cited a definition of somatic symptoms disorder published on UpToDate.com in support of her findings.  Regarding foot drop, specifically, the examiner clarified in her August 2014 addendum that the Veteran never had actual foot drop.  She stated that the Veteran had a thorough work-up, and that a physical cause of foot drop was not found.  She explained that foot drop is caused by injury to a nerve that controls the muscles that lift the feet, and that the Veteran has had normal nerve studies of her lower extremities.  The examiner went on to explain that the foot drop the Veteran was experiencing was thought to be a psychological phenomenon and not an actual problem with the structures or function of her feet, and that there was no physical basis for an inability to move her feet in dorsiflexion.  The examiner similarly found that the Veteran had no loss of use of her legs or feet apart from her somatoform disorder, as there was no structural or functional loss associated with those extremities.  During the July 2014 physical examination, the examiner noted that strength testing caused the Veteran's entire leg to shake, which was unusual and not anatomically based.  She noted that the shaking occurred with testing of both legs and, to a lesser degree, with testing of the upper extremities.  The examiner also noted that the Veteran's gait was highly unusual and could not be explained by anything anatomic, especially in light of normal objective imaging and neurological testing.  

Other probative medical evidence of record supports the 2014 examiner's findings.  The Veteran's abnormal gait and her reports of the physical symptoms she attributes to a traumatic in-service injury, including blackouts, nausea, vertigo, and numbness, pain, and weakness in her lower extremities, are well documented in the record both during and after service.  However, those symptoms have consistently been attributed to her undifferentiated somatoform disorder rather than to an organic cause, to include physical residuals of a TBI, by the clinicians who are familiar with the Veteran's medical history.  In that regard, the VA examiner who conducted the July 2014 mental disorders examination found that the Veteran did not have a TBI, noting her personal history of an in-service head injury with a brief loss of consciousness after which she was not dazed or disoriented, and stating that the Veteran's imaging studies were unremarkable and that she was cognitively intact.  Other medical evidence from earlier in the claims period supports that opinion.  During an August 2007 TBI consultation, an examiner found that the Veteran's test results did not suggest sequelae from a possible head injury.  Even more probative are the Veteran's STRs from November 2003 and December 2003.  Specifically, a treatment record from November 28, 2003-the month in which the Veteran asserts she sustained a TBI in connection with a mortar explosion-documents her report of a neck and back injury one year prior with worsening lower extremity weakness, incontinence, ataxia, and neck pain.  The clinician recommended that the Veteran be evacuated to Landstuhl Regional Medical Center in Germany for workups that included an MRI study and neurology evaluation.  Upon reaching Landstuhl, the Veteran told the evaluating physician that she had experienced trembling in her right lower extremity since suffering a neck strain the previous year.  She was afforded head CT scans, neck x-ray and MRI studies, and an electroencephalogram, all of which were normal.  The physician did not diagnose any type of head trauma, and found that the episodic numbness the Veteran was experiencing was Lehrmitte's phenomenon serving as sequelae of the prior cervical trauma she sustained.  She stated the Veteran had most likely suffered a cord contusion at that time that would fully resolve over time-a process that could take several years.  However, the physician also stated that the Veteran's ataxic gait and described incontinence seemed to be somatizations representing the fear she had in facing the Lehrmitte's symptoms.  The physician explained that any patient with the gait ataxia displayed by the Veteran should have fine motor involvement, which the Veteran denied.  The Veteran has undergone various tests since then in an attempt to determine the cause of her subjective symptoms, but the results, including electromyogram (EMG) studies in May 2005 and October 2005, multiple MRIs of her spine and head, and examinations by various neurologists, have failed to establish any organic disability.

The Board acknowledges that there are several diagnoses of a TBI by medical professionals in the Veteran's records.  In that regard, several clinicians have noted a history of TBI that appears to be based on the Veteran's reports.  However, such statements, which merely document the Veteran's reports, are no more probative than her own lay statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  VA providers who evaluated the Veteran in October 2008 and in March and April 2013 provided more definitive statements asserting that the Veteran sustained a TBI in service.  However, the Board finds those statements less probative than the medical evidence, especially the findings of the 2014 VA examiners, indicating the Veteran did not sustain a TBI in service and attributing her subjective symptoms to her somatoform disorder.  The clinicians who evaluated the Veteran in 2008 and 2013 did not have access to her entire claims file.  Indeed, in a November 2008 addendum to October 2008 and November 2008 treatment notes diagnosing the Veteran with "a combination of TBI and behavioral health conditions" and recommending rehabilitation and a brain MRI, a different clinician who was already familiar with the Veteran's case noted that she had reviewed the Veteran's military records, as well as her imaging studies, which were normal, and encouraged the rehabilitation team to consult the Veteran's claims file prior to ordering additional studies.  The clinician who discussed TBI in March 2013 noted that the Veteran was appearing to reestablish care.  She described "near paraplegic symptoms" that have not been objectively confirmed during the course of the Veteran's extensive medical treatment, suggesting a lack of familiarity with the Veteran's case and no review of her objective medical history.  Indeed, the VA examiner who issued the December 2014 addendum noted the inaccuracy of the March 2013 statement upon review of the Veteran's medical records.  An April 2013 finding of "clinical symptoms consistent with a diagnosis of TBI" also seems to be based on limited information-primarily the Veteran's own reports.  In short, the Board finds that the limited medical evidence suggesting the Veteran did, in fact, sustain a TBI in service is significantly outweighed by the more voluminous, and more probative, medical evidence suggesting she did not.

The Board also acknowledges that although most of the Veteran's symptoms have not been objectively confirmed, medical professionals had, in fact, diagnosed her with urge incontinence and right ankle sprains prior to the claim period.  However, to the extent the Veteran is still claiming those specific conditions, they have not been established during the claim period and service connection for them is not warranted.  See generally, McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  In that regard, the Board acknowledges that the Veteran told a June 2007 VA examiner that she had experienced urge incontinence in connection with a UTI in January 2007-the month in which she filed her claim.  However, during that examination she also stated that the January 2007 infection had been her last UTI.  The examiner noted that urinalysis conducted in 2006 was normal, and that there was no neurological evidence of a cord lesion regarding the genitourinary examination.  Furthermore, the July 2014 VA nonpsychiatric examiner acknowledged that the Veteran had experienced urge incontinence and possibly a small degree of stress incontinence of the bladder in connection with UTIs, but found that the condition was acute, rather than chronic, and had resolved.  The Veteran told that examiner that her incontinence seemed to be related to some medications she had previously taken, as she had not had a problem with incontinence since stopping them.  She also stated that she had not had a problem with UTIs for "a long time."  Based on the foregoing, even assuming the Veteran experienced urge incontinence in connection with a UTI during the month in which she filed her claim, the most probative evidence does not establish that she had even a subjective complaint of an ongoing urinary disability during the claim period.  Accordingly, separate service connection for urge incontinence is not warranted.

Turning to right ankle strain, although that condition was reported by a VA general medical examiner in June 2007 in connection with the Veteran's report of injury during a 2003 mortar attack, it appears that report and the findings elicited during the examination were based on observations of the Veteran's gait and her description of ongoing subjective symptoms in that extremity, generally, rather than on an ankle injury, specifically.  Indeed, the Veteran has not elsewhere characterized the 2003 mortar attack as causing injury to her ankle but, rather, has asserted that she has disturbances of gait, sensation, and strength in her extremities as a result of spinal or head injuries sustained at that time.  The Board also notes that x-ray imaging of the right ankle conducted at the time of the June 2007 examination was normal, as was range of motion testing.  Additionally, during her June 2010 Board hearing, the Veteran described her right lower extremity symptoms as "weak legs and the pains that shoot through my legs," and, during the July 2014 VA examination, the nonpsychiatric examiner noted that the Veteran had not reported an ongoing problem with her right ankle and did not feel she had a chronic right ankle condition.  That examiner noted a history of right ankle sprain in service that resolved without residual-a 1999 diagnosis which the Veteran has occasionally asserted was an intentional misdiagnosis of a hamstring injury to ensure subsequent ease of reentry into service-and stated that the Veteran reported no current problems with her right ankle.  Additionally, in her August 2014 addendum, the examiner noted that there was no structural or anatomical loss or injury to the Veteran's legs or feet, again explaining that the symptoms the Veteran reported were psychologically based.  In that regard, although the record documents the Veteran's use of an ankle foot orthosis (AFO), the most probative evidence of record indicates that the brace was not objectively needed.  For example, in December 2007, a VA physical therapist referred the Veteran to the brace clinic to wean her off of the AFOs she had been wearing for four years, noting that the weaning process was psychological in nature.  Based on the foregoing, the Board finds that an objective right ankle condition also cannot be the basis of a separate grant of service connection.  McClain, 21 Vet. App. 319; Degmetich, 8 Vet. App. 208; Brammer, 3 Vet. App. 223.

In reaching its conclusions regarding the foregoing service connection claims, the Board has considered the Veteran's statements describing the onset and course of the physical symptoms she attributes to the November 2003 mortar explosion, as well as the statements from other individuals that are of record in connection with her in-service medical board proceedings.  However, with respect to the claims for urge incontinence, a right ankle condition with foot drop, and residuals of a TBI, various inconsistencies in the record render the lay statements less persuasive than the medical evidence of record.  For example, throughout the course of this claim, the Veteran has described being evacuated to Germany and treated at Landstuhl Regional Medical Center as a result of injuries sustained in the November 2003 mortar explosion.  However, as already discussed, the Veteran did not report such an incident or, indeed, any type of head trauma when she was being treated at Landstuhl in December 2003.  Instead, she described a neck injury sustained during combat training the previous year, for which she is already service-connected.  During treatment in March 2004, the Veteran again linked the onset of her current symptoms to a prior neck injury, stating that her problems had been going on for one year and had occurred at Ft. Riley before both of her deployments.  She further stated that she had migraines that had worsened while she was in Iraq and had increased with use of her Kevlar, but made no mention of a mortar explosion.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Furthermore, although the Veteran has primarily indicated that her symptoms began after the November 2003 explosion, her STRs document various similar complaints before that time, including reports of nausea, vomiting, and blacking out even prior to her initial 2002 neck injury, a complaint of "urinating straight blood," dizziness, headaches, and neck and back pain with occasional numbness and tingling in the left arm and leg.  In pointing out these inconsistencies in the lay evidence of record, the Board is not asserting that the Veteran is being untruthful regarding involvement in a mortar attack or her subjective symptoms during service and thereafter.  Rather, it is explaining why it finds the objective medical evidence of record more persuasive than her assertions as to the onset and causes of her urge incontinence, foot drop, and the other alleged TBI residuals in this medically complex case.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).

The Board also acknowledges that the Veteran is competent to report on events and symptoms she has experienced.  However, the etiologies of the symptoms attributed solely to her somatoform disorder are not subject to lay observation, and fall outside the realm of common knowledge of a lay person.  The diagnoses of urinary conditions, ankle conditions, or the underlying causes of foot drop or gait abnormalities are based on clinical findings, to include radiological and neurological studies, and are medical in nature.  Similarly, determining whether a given symptom is a residual of a TBI requires medical expertise.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, she has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, her lay assertions are of little, if any, probative value when offered to establish medical etiology.  See Jandreau, 492 F.3d 1372 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, whether the symptoms the Veteran has described experiencing are in any way related to a current diagnosis is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of any current or past diagnoses related to the subjective symptoms for which she seeks service connection is not competent evidence to create the requisite nexus, and the Board also finds the medical evidence of record more probative on that issue.

As a final matter, the Board has considered whether there is any undiagnosed illness resulting in any of the foregoing conditions.  However, the symptoms the Veteran has described have been attributed to her undifferentiated somatoform disorder-a known clinical diagnosis.  The July 2014 VA nonpsychiatric examiner was asked to address the applicability of the undiagnosed illness provisions, and explained that the Veteran had a thorough work-up and a solid psychiatric diagnosis for the symptoms.  She also noted that the intermittent nature of some of the Veteran's described symptoms further supported the psychiatric diagnosis.  The examiner additionally noted that UTIs and ankle sprains, which had resolved, were well understood etiologies.  Thus, as the Veteran's symptoms during the claims period are manifestations of undifferentiated somatoform disorder, the provisions relating to undiagnosed illness are inapplicable.  38 C.F.R. § 3.317 (2015).

In summary, the probative medical evidence of record indicates that the urge incontinence, right ankle condition with foot drop, and TBI residuals for which the Veteran is seeking separate service connection are, to the extent they have been present during the course of the claim, manifestations of her already service-connected undifferentiated somatoform disorder rather than separate, organic conditions.  Accordingly, separate service connection for those conditions is not warranted.  As the preponderance of the evidence is against those claims, the benefit-of-the-doubt standard of proof does not apply.

Increased Rating for Undifferentiated Somatoform Disorder

Having established that all of the symptoms for which the Veteran is seeking service connection, save headaches, are manifestations of her service-connected undifferentiated somatoform disorder, the Board turns to the issue of entitlement to an increased rating for that condition.

As already discussed, the Veteran's service-connected undifferentiated somatoform disorder is a psychiatric disability characterized by multiple physical complaints that cannot be explained fully by a physical disorder.  In Brady, 4 Vet. App. 203, the Court acknowledged that situations may arise in which service connection is established, but the nature of the medical evidence is such that reasonable arguments may be made for rating the disability under two or more diagnostic codes.  In such an event, the Board must weigh the evidence and make an informed choice as to which diagnostic code provides the most appropriate method for rating.  Id.; see also Esteban, 6 Vet. App. at 261 (discussing Brady and implying that a provision stating that a Veteran may not be rated separately for the physical and mental aspects of a single disability trumps the general requirement that distinct and separate symptomatology be rated separately).

In the present case, the Board finds that the Veteran's disability is more appropriately rated under the diagnostic criteria applicable to a psychiatric condition, rather than the diagnostic criteria applicable to her subjective physical complaints.  See Brady, 4 Vet. App. at 206; 38 C.F.R. § 4.126(d).  The Board's decision reflects medical evidence that suggests the Veteran's psychiatric disorder is the dominant aspect of her condition, and that rating it as such would be more favorable for her.  In that regard, the VA examiner who issued the December 2014 addendum opinion stated that the Veteran's disability rating should be based on her psychological diagnosis, only, as it was the sole basis for her symptoms.  She further explained that "to have a Veteran with a psychological diagnosis self limit based on psychological symptoms is not a reflection of a medical condition but of a psychological condition and renders the exam meaningless.  Without an underlying medical condition, the exams . . . would all be expected to be normal."  The VA examiner's findings are supported by the other medical evidence of record, which documents normal neurological examinations and range of motion testing related to the Veteran's somatic complaints, as well as the waxing and waning of her specific somatic symptoms, including her gait abnormality, over the course of the claim.  Based on the foregoing, the Board will proceed by evaluating the Veteran's disability under Diagnostic Code 9421, which provides for evaluation of undifferentiated somatoform disorder under the General Rating Formula for Mental Disorders used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2015).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Nevertheless, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban, 6 Vet. App. at 261; Fanning v. Brown, 4 Vet. App. 225 (1993).  However, when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  Brady, 4 Vet. App. at 206; 38 C.F.R. § 4.126(d).

As relevant here, under the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms cited above for the 50 percent, 70 percent, and 100 percent ratings are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the Veteran's condition that affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.").

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In assessing the evidence of record, it is also important to note GAF scores, which form a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  However, the Court has held that a GAF score is only one factor in determining a Veteran's disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

The Veteran's undifferentiated somatoform disorder was initially assigned a 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9421.  Based on the findings of the July 2014 VA psychiatric examiner, the RO increased that rating to 70 percent, effective the date of the examination.  However, after careful consideration of the evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the level of disability caused by her service-connected undifferentiated somatoform disorder most closely approximates a 70 percent rating, but no higher, throughout the entire claim period.  See 38 C.F.R. § 4.3.

During the July 2014 VA psychiatric examination, the examiner diagnosed the Veteran with both somatic symptom disorder and unspecified depressive disorder, and stated that the symptoms could be separated.  She attributed past symptoms of anhedonia and suicidal ideation with plan to the Veteran's nonservice-connected depressive disorder, and described her level of occupational and social impairment as impairment with reduced reliability and productivity.  When subsequently listing the symptoms that applied to those psychiatric diagnoses, the examiner reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances without attributing those symptoms to a specific diagnosis.  She also noted a pattern of obsessionality in connection with the Veteran's care for her dog, and stated that the Veteran's level of psychiatric disability was serious/significant in nature, noting she did not leave her home generally and maintained no friendships nor had outside activities.  In an August 2014 addendum, the same examiner clarified that it was indeterminate whether the Veteran's unspecified depressive disorder was caused by service, and attributed her symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, anhedonia, mood swings, and obsessionality to both her somatic symptom disorder and her depression.  

The Board acknowledges the July 2014 psychiatric examiner's initial finding that the symptoms attributable to the Veteran's undifferentiated somatoform and nonservice-connected unspecified depressive disorders could be separated and that some of the more severe symptoms, including suicidal ideation, which has been present throughout the claim period, were caused by her depressive disorder, only.  However, that examiner ultimately found, in August 2014, that many of the Veteran's symptoms, including depressed mood, were attributable to both of the disorders.  Under such circumstances, and absent other similar discussions in the record, the Board finds that the symptoms caused by any nonservice-connected psychiatric conditions during the claim period have not been conclusively distinguished from the symptoms caused by the Veteran's somatoform disorder, and must be attributed to her service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In increasing the Veteran's disability rating to 70 percent for the entire claim period, the Board also acknowledges that the findings obtained during the Veteran's May 2007 examination-the only other VA psychiatric examination of record-suggested a less severe level of disability than that described during her 2014 examination.  However, review of the Veteran's copious post-service treatment records during the period prior to July 11, 2014 reveals a level of psychiatric disability that is fairly consistent throughout the claim period.  As already noted, the record documents multiple instances of suicidal ideation prior to July 2014.  The record also reflects a consistent level of difficulty in adapting to stressful circumstances and suggests an inability to establish and maintain effective relationships. 

Specifically, the Veteran's treatment records reflect that she has not worked since her discharge from service in 2007, that she at times leads a transient lifestyle which she describes as "sleeping on couches," that she participates in few leisure activities aside from feeding wild animals, brushing or playing with her dog, and occasionally playing computer games, that she is reluctant to leave her residence when living more permanently with family or a significant other, and that she is unable to interact effectively with the few family and friends who seem to be constant figures in her life.  In that regard, the Veteran's treatment records during the claims period document various verbal altercations with family members that ended in changes in living situations and, although the Veteran has described having significant others and had a child with her current partner in 2014, she has never described those relationships as positive, stable, or very intimate.  When questioned regarding her relationship with her family during treatment in June 2013, the Veteran stated "I am 40 years old, I am not close to my family."  The Board also notes that the record contains no statements from friends or family regarding the Veteran's post-service condition, and that she always appears for treatment unaccompanied, even if she is occasionally driven by someone.  

Regarding her level of occupational impairment throughout the claim period, as already noted, the Veteran has not been employed since service.  In May 2006 in connection with her in-service medical evaluation board proceedings, an evaluator with the Behavioral Health Service department who diagnosed the Veteran with undifferentiated somatoform disorder found that she was incapable of working full-time in civilian employment in a position with salary commensurate with her current military pay grade, and stated she would likely require long-term psychotherapy, as well as physical therapy, to achieve a premorbid state of function.  The record does not suggest that the level of occupational impairment related to the Veteran's symptoms of somatoform disorder has lessened significantly since that time.  In April 2013, the Veteran requested a letter from a VA psychiatric care provider stating she was "okay to work."  The Veteran stated she had previously been told by a VA vocational rehabilitation specialist that "people aren't going to want to work with me because of the drama."  The provider indicated she was not comfortable writing a letter at that time, given the severity of the Veteran's somatic symptoms during recent sessions.  The provider further noted that a physician with whom she had consulted on the matter recommended that the Veteran first attempt volunteer work.  In general, the record throughout the claim period shows a pattern of behavior, including interaction with care providers and personal acquaintances, that suggests the Veteran would have difficulty adapting to stressful circumstances, including work or a worklike setting-a finding supported by the opinion of the July 2014 VA psychiatric examiner.

The Board acknowledges that the Veteran's GAF scores during the course of the claim have ranged from 50 to 60, with the lowest score of 50 documented during a September 2008 mental status examination conducted in connection with a subsequently granted claim for SSA disability benefits.  A GAF score ranging from 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The GAF score is one factor for consideration.  See DSM-IV, supra.  

In short, resolving reasonable doubt in the Veteran's favor, the evidence of record indicates that the level of disability caused by her undifferentiated somatoform disorder, the symptoms of which have not been definitively separated from any other psychiatric conditions diagnosed during the course of the claim, has most closely approximated social and occupational impairment with deficiencies in most areas to include work, family relations, thinking, and mood throughout the claim period, and a rating of 70 percent for the entire claim period is warranted.

In making this determination, the Board took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, but found no distinctive period where the Veteran satisfied the criteria for a rating in excess of the current 70 percent evaluation.  In that regard, the evidence throughout the claim period does not demonstrate total occupational and social impairment which would warrant a rating of 100 percent-the only higher rating available.  The evidence shows that the Veteran's symptoms interfere with her occupation and social functioning, but her symptoms do not rise to the level of total occupational and social impairment required for a 100 percent evaluation, as she has maintained some relationships with family and various significant others.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include persistent danger of hurting self or others, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  The Veteran does not have a history of those or similarly disabling symptoms.

As a final matter, the Board acknowledges that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, however, the Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected undifferentiated somatoform disorder.  As discussed above, the Board was required to determine the overall level of occupational and social impairment due to the Veteran's psychiatric disability regardless of specific symptomatology.  Moreover, 38 C.F.R. § 4.126(d) provides specific instructions on how the schedular rating criteria are to be used to rate psychiatric disabilities that involve both physical and mental components.  Consequently, the Board concludes the rating criteria are adequate to evaluate the Veteran's service-connected undifferentiated somatoform disorder, and referral for consideration of extraschedular rating is not warranted.  Further, the record does not suggest, and the Veteran does not contend, that referral for extraschedular consideration is warranted with regard to the combined effect of her service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claim has been denied, the preponderance of the evidence is against a rating higher than that assigned.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 55-56.

TDIU

In its February 2012 decision, the Board found that the evidence of record raised a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Following review of the record and resolving reasonable doubt in the Veteran's favor, the Board now finds that a grant of TDIU is warranted.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any.  See VAOPGCPREC 5- 2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

As a result of the Board's other determinations herein, the criteria set forth in 38 C.F.R. § 4.16(a) are satisfied throughout the claim period.  The question remaining, then, is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to her service-connected disabilities, which include undifferentiated somatoform disorder, a headache disability, cervical spine strain with degenerative changes, and tinnitus.  The Board finds that she is.

The record reflects that prior to entering the military, the Veteran completed high school at the age of 20, simultaneously completing some college credits.  She has reported fluency in five languages, but has also indicated that her ability in that area has decreased with nonuse following service.  Prior to entering service the Veteran worked in various positions, including as a waitress and a busser, cleaning houses, in fast food restaurants and grocery stores, and in her ex-husband's jewelry stores.  During service she worked as a missile technician and occasionally as an informal translator.  The Veteran was medically discharged from service in January 2007.  As already discussed, in May 2006, an evaluator with the Behavioral Health Service department had found that she was incapable of working full-time in civilian employment in a position with salary commensurate with her current military pay grade, and that she would likely need long-term psychotherapy, as well as physical therapy.  The Veteran has been unemployed since separation from service, and the record does not reflect that she has achieved lasting improvement in her service-connected disabilities since that time.

In September 2008, during a mental status examination conducted in connection with a claim for SSA disability benefits, a consultant determined that the Veteran was moderately impaired in her ability to perform work-related mental activities such as understanding, remembering, sustaining concentration, persistence, adaptability, and interacting socially.  She was granted SSA disability benefits that month based solely on psychiatric conditions that included posttraumatic stress disorder and a personality disorder.  

The Board acknowledges that the Veteran was awarded SSA benefits based on non-service connected psychiatric diagnoses and that nonservice-connected disabilities may not be considered in the TDIU determination.  See 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, the specific psychiatric diagnoses put forth by that evaluator, especially PTSD, are not necessarily supported by the other medical evidence of record.  Moreover, as already discussed, there is no evidence of record in this medically complex case that definitively assigns the Veteran's psychiatric symptoms to one psychiatric diagnosis but not another.  See Mittleider, 11 Vet. App. 181.  In short, the Board acknowledges that the overall findings of the SSA contemplated different psychiatric diagnoses and are not dispositive of the instant appeal, but finds that they are nonetheless relevant to the question of TDIU in this particular instance.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating that the SSA's determination, though not dispositive or altogether binding, is probative evidence to be considered in the claim with VA); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).

More recently, the July 2014 VA psychiatric examiner provided several opinions on the Veteran's employability that are somewhat unclear.  She first stated that the Veteran has not been able to secure or follow a substantially gainful occupation solely as a result of her service-connected disabilities, including those on appeal.  She then stated, however, that the Veteran had the mental capability to work, as she was of high intellect and quite articulate.  She continued, however, by noting that the Veteran had not worked since 2007 and had stated that she could not be around people due to heightened anxiety.  In an August 2014 addendum, the same examiner found that the Veteran had the mental capacity to secure and sustain gainful employment when considering her service-connected disabilities and her depressive disorder.  She again stated the Veteran was articulate, found that she was also cognitively intact, and stated that she therefore had the cognitive capacity for employment "under modified conditions."  However, the examiner did not indicate what those "modified conditions" would entail, and did not explain why she had changed her previous opinion.  

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  In this instance, the Board finds that the probative evidence of record is at least in equipoise regarding whether the Veteran's service-connected disabilities, collectively, would prevent her from securing or following a substantially gainful occupation consistent with her educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Indeed, as already discussed, in April 2013 the Veteran requested a letter from a VA psychiatric care provider stating she was "okay to work," and the provider declined to do so based on the severity of the Veteran's somatic symptoms, alone.  In short, resolving all doubt in her favor, the criteria for a TDIU have been met, and entitlement to a TDIU is granted.  


ORDER

Service connection for urge incontinence is denied.

Service connection for a right ankle condition with foot drop is denied.

Service connection for migraine headaches with blackout condition is granted, subject to the laws and regulations governing payment of monetary benefits.

Service connection for a TBI is denied.

An initial 70 percent disability rating for undifferentiated somatoform disorder, but no higher, for the period prior to July 11, 2014 is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial disability rating in excess of 70 percent for undifferentiated somatoform disorder for the period from July 11, 2014 is denied.

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


